The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        May 7, 2015

                                   No. 04-11-00771-CR

                               Rene Daniel VILLARREAL,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 2111
                       Honorable Mark R. Luitjen, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The motion is due June 8, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court